
	
		I
		112th CONGRESS
		2d Session
		H. R. 4341
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Stivers (for
			 himself, Mr. Schilling, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to establish a working
		  group to review TRICARE policy with respect to providing health care to
		  children and determine how to improve such policy, and for other
		  purposes.
	
	
		1.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)children of members of the Armed Forces
			 deserve health-care practices and policies that—
				(A)are designed to
			 meet their pediatric-specific needs;
				(B)are developed and
			 determined proactively and comprehensively; and
				(C)ensure and maintain their access to
			 pediatric-specific treatments, providers, and facilities;
				(2)children’s health-care needs and standards
			 of care are different and distinct from those of adults, therefore the TRICARE
			 program should undertake a proactive, comprehensive approach to review and
			 analyze its policies and practices to meet the needs of children to ensure that
			 children and their families receive appropriate care in proper settings and
			 avoid unnecessary challenges in seeking or obtaining proper health care;
			(3)a proactive and comprehensive review is
			 necessary because the reimbursement structure of the TRICARE program is
			 patterned upon Medicare and the resulting policies and practices of the TRICARE
			 program do not always properly reflect appropriate standards for pediatric
			 care;
			(4)one distinct aspect of children’s health
			 care is the need for specialty care and services for children with
			 special-health-care needs and chronic-health conditions;
			(5)the requirement for specialized health care
			 and developmental support is an ongoing and serious matter of day-to-day life
			 for families with children with special or chronic-health-care needs;
			(6)the Department of Defense and the TRICARE
			 program, recognizing the special needs of certain children, have instituted
			 special-needs programs, including the ECHO program, but there are collateral
			 needs that are not being met, generally because the services are provided in
			 the local community rather than by the Department of Defense, who may not
			 always have the best tools or knowledge to access these State and local
			 resources;
			(7)despite wholehearted efforts by the
			 Department of Defense, a gap exists between linking military families with
			 children with special-health-care needs and chronic conditions with the
			 resources and services available from local or regional highly specialized
			 providers and the communities and States in which they reside;
			(8)the gap is especially exacerbated by the
			 mobility of military families, who often move from State to State, because
			 special-needs health care, educational, and social services are very specific
			 to each local community and State and such services often have lengthy waiting
			 lists; and
			(9)the Department of Defense will be better
			 able to assist military families with children with special-health-care needs
			 fill the gap by collaborating with special-health-care needs providers and
			 those knowledgeable about the opportunities for such children that are provided
			 by States and local communities.
			2.Establishment of
			 TRICARE working group
			(a)Establishment
				(1)In
			 generalThe Secretary of
			 Defense shall establish a working group to carry out a review of the TRICARE
			 program with respect to—
					(A)pediatric health care needs under paragraph
			 (2); and
					(B)pediatric special and chronic health care
			 needs under paragraph (3).
					(2)Pediatric health
			 care needs
					(A)DutiesThe
			 working group shall—
						(i)comprehensively
			 review the policy and practices of the TRICARE program with respect to
			 providing pediatric health care;
						(ii)recommend changes
			 to such policies and practices to ensure that—
							(I)children receive
			 appropriate care in an appropriate manner, at the appropriate time, and in an
			 appropriate setting; and
							(II)access to care and treatment provided by
			 pediatric providers and children’s hospitals remains available for families
			 with children; and
							(iii)develop a plan
			 to implement such changes.
						(B)ReviewIn
			 carrying out the duties under subparagraph (A), the working group shall—
						(i)identify improvements in policies,
			 practices, and administration of the TRICARE program with respect to
			 pediatric-specific health care and pediatric-specific healthcare
			 settings;
						(ii)analyze the direct and indirect effects of
			 the reimbursement policies and practices of the TRICARE program with respect to
			 pediatric care and care provided in pediatric settings;
						(iii)consider case management programs with
			 respect to pediatric complex and chronic care, including whether pediatric
			 specific programs are necessary;
						(iv)develop a plan to ensure that the TRICARE
			 program addresses pediatric-specific health care needs on an on-going basis
			 beyond the life of the working group;
						(v)consider how the TRICARE program can work
			 with the pediatric provider community to ensure access, promote communication
			 and collaboration, and optimize experiences of military families seeking and
			 receiving health care services for children; and
						(vi)review matters that further the mission of
			 the working group.
						(3)Pediatric
			 special and chronic health care needs
					(A)DutiesThe
			 working group shall—
						(i)review the methods
			 in which families in the TRICARE program who have children with
			 special-health-care needs access community resources and health-care
			 resources;
						(ii)review how having access to, and a better
			 understanding of, community resources may improve access to health care and
			 support services;
						(iii)recommend methods to accomplish improved
			 access by such children and families to community resources and health-care
			 resources, including through collaboration with children’s hospitals and other
			 providers of pediatric specialty care, local agencies, local communities, and
			 States;
						(iv)consider approaches and make
			 recommendations for the improved integration of individualized or
			 compartmentalized medical and family support resources for military
			 families;
						(v)work closely with the Office of Community
			 Support for Military Families with Special Needs of the Department of Defense
			 and other relevant offices to avoid redundancies and target shared areas of
			 concern for children with special or chronic-health-care needs; and
						(vi)review any relevant information learned and
			 findings made by the working group under this paragraph that may be considered
			 or adopted in a consistent manner with respect to improving access, resources,
			 and services for adults with special needs.
						(B)ReviewIn
			 carrying out the duties under subparagraph (A), the working group shall—
						(i)discuss improvements to special needs
			 health care policies and practices;
						(ii)determine how to support and protect
			 families of members of the National Guard or Reserve Components as the members
			 transition into and out of the relevant Exceptional Family Member Program or
			 the ECHO program;
						(iii)analyze case management services to improve
			 consistency, communication, knowledge, and understanding of resources and
			 community contacts;
						(iv)identify areas in which a State may offer
			 services that are not covered by the TRICARE program or the ECHO program and
			 how to coordinate such services;
						(v)identify steps that States and communities
			 can take to improve support for military families of children with special
			 health care needs;
						(vi)consider how the TRICARE program and other
			 programs of the Department of Defense can work with specialty pediatric
			 providers and resource communities to ensure access, promote communication and
			 collaboration, and optimize experiences of military families seeking and
			 receiving health care services for their children with special or chronic
			 health care needs;
						(vii)consider special and chronic health care in
			 a comprehensive manner without focus on one or more conditions or diagnoses to
			 the exclusion of others;
						(viii)focus on ways to create innovative
			 partnerships, linkages, and access to information and resources for military
			 families across the spectrum of the special-needs community and between the
			 medical community and the family support community; and
						(ix)review matters that further the mission of
			 the working group.
						(b)Membership
				(1)AppointmentsThe
			 working group shall be composed of not less than 14 members as follows:
					(A)The Chief Medical Officer of the TRICARE
			 program, who shall serve as chairperson.
					(B)The Chief Medical Officers of the North,
			 South, and West regional offices of the TRICARE program.
					(C)One individual
			 representing the Army appointed by the Surgeon General of the Army.
					(D)One individual
			 representing the Navy appointed by the Surgeon General of the Navy.
					(E)One individual
			 representing the Air Force appointed by the Surgeon General of the Air
			 Force.
					(F)One individual representing the regional
			 managed care support contractor of the North region of the TRICARE program
			 appointed by such contractor.
					(G)One individual representing the regional
			 managed care support contractor of the South region of the TRICARE program
			 appointed by such contractor.
					(H)One individual representing the regional
			 managed care support contractor of the West region of the TRICARE program
			 appointed by such contractor.
					(I)Not more than
			 three individuals representing the non-profit organization the Military
			 Coalition appointed by such organization.
					(J)One individual representing the American
			 Academy of Pediatrics appointed by such organization.
					(K)One individual representing the National
			 Association of Children’s Hospitals appointed by such organization.
					(L)One individual
			 representing military families who is not an employee of an organization
			 representing such families.
					(M)Any other
			 individual as determined by the Chief Medical Officer of the TRICARE
			 program.
					(2)TermsEach member shall be appointed for the life
			 of the working group. A vacancy in the working group shall be filled in the
			 manner in which the original appointment was made.
				(3)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
				(4)StaffThe
			 Secretary of Defense shall ensure that employees of the TRICARE program provide
			 the working group with the necessary support to carry out this section.
				(c)Meetings
				(1)ScheduleThe working group shall—
					(A)convene its first
			 meeting not later than 60 days after the date of the enactment of this Act;
			 and
					(B)convene not less
			 than four other times.
					(2)FormAny
			 meeting of the working group may be conducted in-person or through the use of
			 video conferencing.
				(3)QuorumSeven members of the working group shall
			 constitute a quorum but a lesser number may hold hearings.
				(d)Powers
				(1)Hearings and
			 testimonyThe working group
			 may, for the purpose of carrying out this Act, hold public or private hearings,
			 sit and act at times and places, take written or oral comments or testimony,
			 and receive evidence as the working group considers appropriate.
				(2)Official
			 informationThe working group
			 may secure directly from any department or agency of the United States
			 information necessary to enable it to carry out this Act.
				(3)MailsThe working group may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
				(e)Consultation
				(1)AdviceWith respect to carrying out the review of
			 the TRICARE program and pediatric special and chronic health care needs under
			 subsection (a)(3), the working group shall seek counsel from the following
			 individuals acting as an expert advisory group:
					(A)One individual
			 representing the Exceptional Family Member Program of the Army.
					(B)One individual representing the Exceptional
			 Family Member Program of the Navy.
					(C)One individual representing the Exceptional
			 Family Member Program of the Air Force.
					(D)One individual representing the Exceptional
			 Family Member Program of the Marine Corps.
					(E)One individual representing the Office of
			 Community Support for Military Families with Special Needs.
					(F)One individual who is not an employee of an
			 organization representing military families shall represent a military family
			 with a child with special health care needs.
					(G)Not more than three individuals
			 representing organizations that—
						(i)are not otherwise
			 represented in this paragraph or in the working group; and
						(ii)possess expertise
			 needed to carry out the goals of the working group.
						(2)CommentsWith respect to carrying out the review of
			 the TRICARE program and pediatric special and chronic health care needs under
			 subsection (a)(3), the working group shall invite and accept comments and
			 testimony from States, local communities, national special needs advocacy
			 groups, educators, pediatric-health-care providers, and military family
			 advocates.
				(f)Reports
			 required
				(1)ReportNot later than 12 months after the date on
			 which the working group convenes its first meeting, the working group shall
			 submit to the congressional defense committees a report including—
					(A)any changes
			 described in subsection (a)(2)(A)(ii) identified by the working group
			 that—
						(i)require
			 legislation to carry out, including proposed legislative language for such
			 changes;
						(ii)require
			 regulations to carry out, including proposed regulatory language for such
			 changes; and
						(iii)may be carried
			 out without legislation or regulations, including a time line for such changes;
			 and
						(B)steps that States and local communities may
			 take to improve the experiences of military families with special-needs
			 children in interacting with and accessing State and local community
			 resources.
					(2)Final
			 reportNot later than 18
			 months after the date on which the report is submitted under paragraph (1), the
			 working group shall submit to the congressional defense committees a final
			 report including—
					(A)any additional information and updates to
			 the report submitted under paragraph (1);
					(B)information with
			 respect to how the Secretary of Defense is implementing the changes identified
			 in the report submitted under paragraph (1); and
					(C)information with respect to any steps
			 described in subparagraph (B) of such paragraph that were taken by States and
			 local communities after the date on which such report was submitted.
					(g)TerminationThe
			 working group shall terminate on the date that is 30 days after the date on
			 which the working group submits the final report pursuant to subsection
			 (f)(2).
			(h)DefinitionsIn
			 this Act:
				(1)The term children means
			 dependents of a member of the Armed Forces who are—
					(A)individuals who
			 have not yet attained the age of 21; or
					(B)individuals who have not yet attained the
			 age of 27 if the inclusion of such dependents is applicable and relevant to a
			 program or policy being reviewed under this Act.
					(2)The term congressional defense
			 committees has the meaning given that term in section 101(a)(16) of
			 title 10, United States Code.
				(3)The term ECHO program means
			 the program established pursuant to subsections (d) through (e) of section 1079
			 of title 10, United States Code (commonly referred to as the Extended
			 Care Health Option program).
				(4)The term TRICARE program means
			 the managed health care program that is established by the Department of
			 Defense under chapter 55 of title 10, United States Code.
				
